Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 28, 2020

                                             No. 04-20-00438-CV

                                       IN RE Luis and Olga ORTIZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 8, 2020, relators filed a petition for writ of mandamus and a motion for
emergency temporary relief. On September 15, 2020, this court requested responses from
respondent and the real parties in interest, stayed all underlying proceedings, and ordered the return
of the child to relators. The respondent and the parents both filed responses.

        After considering the petition, the responses, and the record, the petition for writ of
mandamus is DENIED. The portion of this court’s September 15, 2020 order staying all
underlying proceedings is LIFTED. The portion of this court’s September 15, 2020 order directing
the return of the child to relators remains in place pending further orders of the trial court in the
underlying proceedings.

        It is so ORDERED on October 28, 2020.



                                                              _____________________________
                                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2020.



                                                              Michael A. Cruz, Clerk of Court



1
 This proceeding arises out of Cause No. 2020-0099-CI, styled Ex parte J.E.N., a Child, pending in the 63rd Judicial
District Court, Val Verde County, Texas. The Honorable Enrique Fernandez signed the order at issue in this original
proceeding.